



COURT OF APPEAL FOR ONTARIO

CITATION: Virc v. Blair, 2017 ONCA 849

DATE: 20171106

DOCKET: C63624

MacFarland, Pepall and Pardu JJ.A.

BETWEEN

Patricia Anne Virc

Applicant (Respondent)

and

Michael F. Blair

Respondent (Appellant)

Michael F. Blair, acting in person

Michael Kril-Mascarin, for the respondent

Heard: October 24, 2017

On appeal from the order of Justice David Jarvis of the
    Superior Court of Justice, dated March 20, 2017, with reasons reported at 2017
    ONSC 1766.

REASONS FOR DECISION

[1]

The appellant, Michael Finley Lawrence Blair, appeals from the March 20,
    2017 order of Jarvis J. dismissing the appellants dispute of the garnishment
    of his pension benefits paid through the vehicle of a Retirement Compensation Arrangement
    (the RCA) contractually negotiated between a trustee and his former employer
    (a company owned and controlled by the appellant).

[2]

The appellant principally argues that his RCA is exempt from garnishment
    due to the provisions of the
Pension Benefits Act
, R.S.O. 1990, c. P.8
    (the 
PBA
).  In the alternative, he argues that the garnishment of his
    RCA is limited to 50 percent under either the
Wages Act
, R.S.O. 1990, c.
    W.1 or the
Family Responsibility and Support Arrears Act
, S.O. 1996, c.
    31.  We would dismiss the appeal on all of these bases.

[3]

Subsection 66(1) of the
PBA
protects from garnishment money
    payable under a pension plan as defined in the
PBA
.   No protection is
    provided if the plan does not fall within the definition.

[4]

Section 1 of the
PBA
defines pension plan as a plan organized
    and administered to provide pensions for employees, but excludes some pension
    arrangements, as well as any other prescribed type of plan.

[5]

Prescribed is defined in s. 1 of the
PBA
as meaning prescribed
    by the regulations.

[6]

Subsection 47(3) of the
PBA
s General Regulation 909, R.R.O. 1990,
    states that a RCA as defined in s. 248(1) of the
Income Tax Act
, R.S.C. 1985, c. 1 (5th Supp.)

is
    exempted from the application of the
PBA
and its regulations.

[7]

A senior trust officer for Royal Trust Corporation of Canada, who
    administers the RCA trust of which the appellant is the only beneficiary,
    confirmed that the appellants plan is such a RCA. The appellant also admits
    that it is a RCA.

[8]

As the appellants plan is a RCA, the appellant cannot benefit from the
    provisions of the
PBA
to protect his RCA from garnishment.

[9]

Nor are payments made through the RCA wages as defined by s. 1 of the
Wages
    Act
.  Therefore provisions in the
Wages Act
restricting the
    percentage that can be seized do not apply.  Also, because the garnishment is
    pursued in execution of a judgment for an equalization payment, provisions
    restricting the amount that can be garnished for support under the
Wages Act
or by the Director of the Family Responsibility Office under the
Family
    Responsibility and Support Arrears Act
are inapplicable.

[10]

For
    these reasons, the appeal is dismissed.  The appellant took no objection to the
    respondents request of costs in the amount of $4,500 inclusive of
    disbursements and applicable tax, subject to filing a bill of costs.

J. MacFarland J.A.

S.E. Pepall J.A.

G. Pardu J.A.


